OPINION — AG — (1) THE CRIME OF BRIBERY REQUIRES PROOF OF CORRUPT INTENT AS AN ESSENTIAL ELEMENT OF CRIME. CORRUPT INTENT IS ANALOGOUS TO THE TERM, "SCIENTER", IN THAT BOTH TERMS SIGNIFY AN EVIL PURPOSE OR MENTAL CULPABILITY WHICH MUST BE PRESENT FOR CONVICTION OF CRIME. (2) MISTAKE OF LAW IS AVAILABLE UNDER APPROPRIATE CIRCUMSTANCES AS A DEFENSE TO THE CRIME OF BRIBERY. HOWEVER, ONLY THE FACT FINDER AT TRIAL CAN DETERMINE WHETHER OR NOT MISTAKE OF LAW EXCUSES DEFENDANT FROM CULPABILITY. (KERMIT V. JONES) CITE: 21 Ohio St. 97 [21-97], 21 Ohio St. 381 [21-381], 21 Ohio St. 382 [21-382] [21-382], 21 Ohio St. 94 [21-94] (CRIMES AND PUNISHMENT)